The defendants gave in evidence the statute of Missouri of January 15th 1847, prohibiting the taking of interest at a greater rate than six per cent., and providing that in any action on a contract made within that state in which it should be found that more than that rate was agreed for or taken, the court should give judgment for the plaintiff for the principal sum due, after deducting the amount of unlawful interest taken or agreed for; and also judgment for interest at the rate of six per cent, on the balance ; and order the whole amount of interest to be set apart for the use of the common schools of the county in which the action was brought, and, when collected, to form part of the common school fund for the county; and that the defendant should recover his costs. The defendants contended that this contract being made in Missouri, and for a rate of interest unlawful in that state, the plaintiffs, by the law of Missouri, could recover no interest. But the chief justice ruled that that law did not apply to this action ; and the jury, by his direction, returned a verdict for the amount of the account, with interest at the rate of six per cent.
The defendants took exceptions, upon which the case was submitted without argument, and the

Exceptions overruled.